Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Street railroads, § 103*—when violation of ordinance insufficient to overcome contributory negligence. The contributory negligence of a pedestrian in attempting to cross two car tracks between two approaching cars, the view of which was unobstructed, and when under no necessity of doing so, will prevent recovery for his death, even though the cars were not equipped with fenders as required by ordinance. 3. Street railroads, § 131*—when evidence sufficient to show compliance with fender ordinance. In an action against a street railroad to recover for the death of a pedestrian, evidence examined and held to show defendant’s compliance with the ordinance requiring fenders.